Opinion
Per Curiam,
Louis and Esther Kusner, the grandparents, and David B. Kusner, the father of Robert B. Kusner, aged *59325 months, appeal from an Order of the Orphans’ Oonrt of Montgomery County which dismissed a petition for the adoption of Robert B. Kusner by the grandparents of the 25-month old boy.* We have considered the record and find no abuse of discretion or error of law.
Order affirmed; costs to be paid by appellant, David B. Kusner.

 Cf. Kusner v. Kusner, 196 Pa. Superior Ct. 513, 175 A. 2d 889.